2017 IL App (1st) 170236
                               Opinion filed: December 22, 2017

                                                                   FIFTH DIVISION
No. 1-17-0236

THADDEUS JONES,                                            )       Appeal from the
                                                           )       Circuit Court of
       Plaintiff-Appellant,                                )       Cook County
                                                           )
v.                                                         )       No. 16 COEL 22
                                                           )
THE CITY OF CALUMET CITY, an Illinois                      )
Municipal Corporation, NYOTA FIGGS, in                     )
Her Official Capacity as City Clerk for the City           )
of Calumet City, and DAVID ORR, in His                     )
Official Capacity as the Cook County Clerk,                )       Honorable
                                                           )       Margarita Kulys Hoffman,
     Defendants-Appellees.                                 )       Judge Presiding.

        JUSTICE ROCHFORD delivered the judgment of the court, with opinion.
        PRESIDING JUSTICE REYES and JUSTICE LAMPKIN concurred in the judgment and
the opinion.

                                           OPINION

¶1     On November 8, 2016, voters in Calumet City voted in favor of a referendum providing

for a term limit for the office of mayor, applicable to mayoral candidates in the upcoming April

2017 election and subsequent elections, as a result of which plaintiff, Thaddeus Jones, a mayoral

candidate, became ineligible to run for mayor and his name was removed from the ballot. On

November 23, 2016, plaintiff filed a complaint and “emergency motion” in the circuit court of

Cook County against defendants Calumet City; Nyota Figgs, in her official capacity as city clerk

for Calumet City; and David Orr, in his official capacity as Cook County clerk. Plaintiff sought:

(1) a declaratory judgment that the referendum was unconstitutional; and (2) a temporary

restraining order and permanent injunction enjoining Calumet City from implementing the

results of the referendum and from taking any actions preventing him from running for mayor.

On January 27, 2017, the circuit court granted summary judgment in favor of defendants, and the

election was subsequently held without plaintiff’s name on the ballot. The results have been
No. 1-17-0236

certified, and the mayoral office has been filled. Plaintiff appeals the January 27, 2017, order,

contending the referendum was unconstitutional, the election results should be voided, and a

special election for mayor should be held with his name on the ballot. We affirm.

¶2      Plaintiff is a resident of Calumet City, was elected alderman of the city’s 3rd Ward in

1997, and was reelected as alderman in 2001, 2005, 2009, and 2013. In 2016, plaintiff

announced that he was running as a candidate of the Democratic Party for mayor of Calumet

City in the February 28, 2017, primary election.

¶3      On June 18, 2016, petitioners Steven Grant and Calumet City Concerned Citizens sought

to place on the November 2016 general election (presidential) ballot a referendum question that,

if approved by the voters, would impose a three-term mayoral term limit and would disqualify

the incumbent three-term mayor, Michelle Markiewicz-Qualkinbush, from running for re­

election. In August 2016, the Cook County clerk determined that the petitioners’ proposed

referendum imposing a three-term mayoral term limit could not appear on the November 2016

ballot because there were already three referenda questions on that ballot initiated by Calumet

City. The Election Code provides a so-called “Rule of Three,” stating “[if] more than 3

propositions are timely initiated or certified for submission at an election with respect to a

political subdivision, the first 3 validly initiated, by the filing of a petition or by the adoption of a

resolution or ordinance of a political subdivision, as the case may be, shall be printed on the

ballot and submitted at that election.” 10 ILCS 5/28-1 (West 2012). By operation of the “Rule of

Three,” petitioners’ additional referendum question could not be put on the November 2016

ballot, leaving the voters to consider only Calumet City’s referenda questions.

¶4      One of the Calumet City referenda questions on the November 2016 ballot asked:




                                                  -2­
No. 1-17-0236

                “Shall the City of Calumet City, Cook County, Illinois, adopt the following term

         limits for the Office of Mayor to be effective for and applicable to all persons who are

         candidates for Mayor being elected at the Consolidated Election to be held on April 4,

         2017, and subsequent elections: Mayor—No person shall be eligible to seek election to,

         or hold the office of mayor where that person has held the elected office of either mayor

         or alderman of the City of Calumet City for four (4) or more consecutive full four (4)

         year terms.”

¶5       On September 15, 2016, plaintiff (along with petitioners Steven Grant and Calumet City

Concerned Citizens) filed suit in federal court, seeking injunctive relief that would (1) require

that petitioners’ referendum be added to the November 2016 ballot and (2) prohibit Calumet

City’s referendum from appearing on the November 2016 ballot. On September 22, 2016, the

federal district court denied the request for a preliminary injunction. The Seventh Circuit Court

of Appeals affirmed the denial. Jones v. Markiewicz-Qualkinbush, 842 F.3d 1053 (7th Cir.

2016).

¶6       In the November 8, 2016, election, the Calumet City referendum passed with 65.4% of

the votes in favor thereof, the effect of which allowed the three-term, incumbent Mayor

Markiewicz-Qualkinbush to run for re-election, but barred plaintiff, an alderman who had served

five consecutive four-year terms, from running for mayor. The Calumet City referendum also

barred two other aldermen who had served at least four consecutive four-year terms, Alderman

Magdalena Wosczynski and Alderman Nick Manousopoulos, from running for mayor.

¶7       The Calumet City Municipal Officers Electoral Board removed plaintiff’s name from the

mayoral ballot.




                                               -3­
No. 1-17-0236

¶8     On November 16, 2016, plaintiff filed an emergency motion in the federal district court,

seeking to enjoin the implementation of the portion of Calumet City’s referendum limiting

mayoral candidates to persons who had served fewer than four consecutive four-year terms as

alderman. On November 22, 2016, the federal district court denied the emergency motion,

stating in its oral ruling that plaintiff had brought claims based on his being a class of one in

violation of the equal protection clause, but that “[t]here has to be more of a record developed

about whether there is a class of one and whether or not there’s an equal protection violation.”

The court further stated it was exercising its “discretion in allowing the voters’ choice here in

this referendum to go forward” and suggested that plaintiff “go to state court and try to enforce

the state laws.”

¶9     Defendants filed a motion in federal court to dismiss plaintiff’s class of one and equal

protection claims contained in his federal complaint. On January 12, 2017, the federal district

court granted the motion to dismiss, finding that plaintiff had failed to show he was a class of

one. The court also found a rational basis for the Calumet City referendum, stating in its oral

ruling: “[F]rom a constitutional point of view, I believe that the defendants had a right to put on

the ballot a type of term limit that would effectively prevent what we might call career politicians

from holding the office that we’re talking about here, and that’s mayoral.”

¶ 10   Meanwhile, on November 23, 2016, plaintiff filed a complaint and emergency motion in

the circuit court of Cook County against defendants, seeking: (1) a declaratory judgment that the

portion of Calumet City’s referendum preventing him from running for mayor due to his having

served five consecutive four-year terms as alderman was unconstitutional; and (2) a temporary

restraining order and permanent injunction enjoining Calumet City from implementing the

results of the referendum and from taking any actions preventing him from running for mayor.


                                               -4­
No. 1-17-0236

Plaintiff argued that: (1) the portion of the referendum asking the voters to decide whether to

limit mayoral candidates to persons who have served fewer than four consecutive four-year

terms as alderman violated article VII, section 6(f) of the state constitution (Ill. Const. 1970, art.

VII, § 6(f)), was vague and ambiguous, and was not rationally related to a legitimate

governmental function as required by the due process and equal protection clauses; and (2) the

entire referendum violated the free and equal clause of the state constitution (Ill. Const. 1970, art.

III, § 3), by asking voters to decide two separate and distinct propositions, i.e., whether to limit

mayoral candidates to persons who had served fewer than four consecutive four-year terms as

mayor, and whether to limit mayoral candidates to persons who had served fewer than four

consecutive four-year terms as alderman.

¶ 11    The parties filed cross-motions for summary judgment. The circuit court granted

defendants’ motion for summary judgment and denied plaintiff’s motion, upholding the validity

of Calumet City’s referendum and resulting mayoral term limit.

¶ 12    The mayoral election was held without plaintiff’s name on the ballot, the office was

filled, and the results were certified.

¶ 13    Plaintiff now appeals the circuit court’s grant of summary judgment in favor of

defendants. Defendants Calumet City and Nyota Figgs have filed an appellee’s brief; defendant

David Orr has not filed a brief. We decide the merits of the appeal based on the record and briefs

filed on appeal.

¶ 14    Summary judgment is appropriate where the pleadings, depositions, and admissions on

file, together with any affidavits, show that no genuine issue of material fact exists and that the

moving party is entitled to judgment as a matter of law. Shared Imaging, LLC v. Hamer, 2017 IL

App (1st) 152817, ¶ 13. “Although the filing of cross-motions for summary judgment does not


                                                -5­
No. 1-17-0236

necessarily establish the lack of an issue of material fact or obligate a court to render summary

judgment, it does indicate that the parties agree that the case involves a question of law and that

they invite the court to decide the issues based on the record.” Id. We review de novo the circuit

court’s summary judgment determination. Id.

¶ 15   Initially, we note that, in this appeal, plaintiff requests this court to void the February

2017 Democratic primary election for mayor of Calumet City and the April 2017 general

election for mayor and to order a special election with plaintiff on the ballot. Plaintiff has

forfeited his request for the voiding of the primary and general election and the holding of a

special election by failing to offer any argument or authority in his appellant’s brief for how or

why such a remedy is appropriate now that the election cycle has concluded, the results have

been certified, and the office has been filled. The election contest is also now moot. See Illinois

Supreme Court Rule 341(h)(7) (eff. Nov. 1, 2017); Jackson v. Board of Election Commissioners,

2012 IL 111928, ¶¶ 32, 36 (the supreme court held that, on appeal, the candidate forfeited her

request for a special election where she provided no argument or citation to authority as to the

appropriateness of a special election after the normal election cycle had concluded and the office

had been filled, and the court further held that the conclusion of the election cycle rendered the

election contest moot).

¶ 16   However, plaintiff argues on appeal that even if the election contest is moot and his

requests to void the primary and general election and to hold a special election are forfeited, we

should still address his arguments regarding the constitutionality of the Calumet City

referendum, where he raised those arguments at trial and on appeal and where a finding of the

referendum’s unconstitutionality would enable him to run for mayor in the future.




                                               -6­
No. 1-17-0236

¶ 17     We    agree.   As   plaintiff’s   arguments   regarding    the   constitutionality   of   the

Calumet City referendum were raised in the circuit court and on appeal, they are not forfeited

(Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017)). As a resolution of the constitutionality of the

referendum would have a practical effect on the existing controversy regarding whether Calumet

City may properly prevent him from running for mayor in the future, the mootness doctrine does

not apply. See Hanna v. City of Chicago, 382 Ill. App. 3d 672, 677 (2008) (“Mootness occurs

once the plaintiff has secured what he basically sought and a resolution of the issues could not

have any practical effect on the existing controversy.”). Therefore, we proceed to address

plaintiff’s arguments regarding the constitutionality of the Calumet City referendum.

¶ 18     First, plaintiff contends the circuit court erred in finding that the portion of the Calumet

City referendum, approved by the voters, that limited mayoral candidates to persons who had

served fewer than four consecutive four-year terms as alderman, was a constitutional exercise of

the home rule municipality’s power under article VII, section 6(f) to establish a mayoral term

limit.

¶ 19     Article VII, section 6 provides for the “Powers of Home Rule Units,” including the power

to “regulate for the protection of the public health, safety, morals and welfare; to license; to tax;

and to incur debt.” Ill. Const. 1970, art. VII, § 6(a). Section 6(f) states: “A home rule

municipality shall have the power to provide for its officers, their manner of selection and terms

of office only as approved by referendum or as otherwise authorized by law.” Ill. Const. 1970,

art. VII, § 6(f). “The intent and purpose of the home rule provisions is to severely limit the

judiciary’s authority to preempt home rule powers through judicial interpretation of unexpressed

legislative intent. [Citation.] Home rule powers should be construed liberally. ” City of Oakbrook

Terrace v. Suburban Bank & Trust Co., 364 Ill. App. 3d 506, 514 (2006).


                                                 -7­
No. 1-17-0236

¶ 20   The circuit court here found that Calumet City had the power under article VII, section

6(f) to place a referendum on the ballot, asking the voters whether to limit the mayoral office to

persons who had served fewer than four consecutive four-year terms as alderman. In support of

its finding, the circuit court cited Johnson v. Ames, 2016 IL 121563. In Johnson, the supreme

court addressed the constitutionality of a referendum question that asked the Village of

Broadview voters to decide whether to limit candidates for village president to those persons

who had served fewer than two full terms in that office. Id. ¶ 10.

¶ 21   The supreme court held that the Broadview referendum question was constitutional as it

would impose a “term limit restriction by changing the eligibility requirements for those

candidates running for village president in elections beginning with the one slated for April 4,

2017,” and “that is precisely the type of change authorized [by article VII, section 6(f)] for ***

home rule units.” Id. ¶ 19.

¶ 22   In the instant case, the circuit court determined that the Calumet City referendum

similarly would change the eligibility requirements for the candidates running for mayor by

imposing a term limit restriction and that such “term limit eligibility requirements are

authorized” under article VII, section 6(f), according to Johnson.

¶ 23   Plaintiff contends that the circuit court erred in finding that the portion of the term limit

approved by the voters in the Calumet City referendum barring long-serving aldermen from

running for mayor was similar to the term limit found constitutional in Johnson. Plaintiff argues

that a “term limit” is defined as “a legal restriction on the number of times a person may be

elected to and serve in a particular public office” (www.dictionary.com/browse/term-limit (last

visited Dec. 4, 2017)). Plaintiff contends that Calumet City provided for a “true” term limit only

in the portion of its referendum prohibiting a mayoral candidate from seeking another term as


                                               -8­
No. 1-17-0236

mayor where he had previously served at least four consecutive four-year terms in that same

office, similar to the referendum upheld in Johnson that prohibited candidates for village

president who had previously served two consecutive full terms in that same office. However,

plaintiff contends that the other portion of the Calumet City referendum, which prohibits a

mayoral candidate from seeking a term as mayor where he had previously served at least four

consecutive four-year terms as alderman, does not establish a “true” term limit; rather, it is an

outright prohibition banning a certain classification of people (aldermen who served at least four

consecutive four-year terms) from ever serving as mayor, much like the nonresidents, debtors,

and felons who are barred from holding municipal offices by statute.

¶ 24   Plaintiff contends that, in contrast to Johnson, the portion of the Calumet City

referendum banning aldermen who had served at least four consecutive four-year terms from

serving as mayor “was invalid because the new eligibility requirement it established—one that

was not based on prior service in the particular office at issue—was a ‘false term limit’ and was

therefore unconstitutional and unenforceable.”

¶ 25   Plaintiff’s argument is unavailing. The Johnson court was only asked to decide whether

article VII, section 6(f), allowed a referendum prohibiting candidates for running for the office of

village president where they had already served two consecutive four-year terms in that office,

and the supreme court answered in the affirmative. Johnson, 2016 IL 121563. Unlike in the

present case, the referendum in Johnson did not also prohibit candidates from running for the

office of village president where they had already served two consecutive four-year terms in a

different office, and thus the supreme court had no cause to consider whether such a term limit

was constitutional. In the absence of a supreme court pronouncement on the issue, we turn to the




                                                 -9­
No. 1-17-0236

plain language of the Illinois Constitution, which is the best guide to the document’s

interpretation. Cincinnati Insurance Co. v. Chapman, 181 Ill. 2d 65, 77 (1998).

¶ 26      Article VII, section 6(f), expressly empowers a home rule municipality to “provide for

*** terms of office only as approved by referendum” (Ill. Const. 1970, art. VII, § 6(f)). “Term of

office” is defined as the “period during which an elected officer or appointee may hold office,

perform its functions, and enjoy its privileges and emoluments.” Black’s Law Dictionary (7th ed.

1999). The home rule municipality’s power to provide for an officeholder’s terms of office as

approved by referendum under article VII, section 6(f) necessarily includes the power to limit the

number of terms he may serve. Johnson, 2016 IL 121563, ¶ 19. However, article VII, section 6(f)

does not state how the officeholder’s terms are to be limited, i.e., for purposes of this case,

whether the officeholder’s terms are to be limited based on his prior service in the same office or

are also to be limited based on his prior service in a different office. Rather, article VII, section

6(f) leaves it to the home rule municipality (via a voter referendum) to so “provide.” Ill. Const.

1970, art. VII, § 6(f). In the present case, then, it was for the home rule municipality, Calumet

City, with the approval of its voters, to decide whether to limit the mayoral terms based on the

candidate’s prior service in that same office or also based on his prior service in the aldermanic

office.

¶ 27      Here, the Calumet City voters approved by referendum a limitation on mayoral terms

based on the candidate’s prior service as mayor or as alderman. Construed liberally, such was a

proper use of the home rule municipality’s power under article VII, section 6(f) to provide for

the terms of the mayoral office as approved by referendum. We will not preempt Calumet City’s

exercise of the power granted to it by article VII, section 6(f). See City of Oakbrook Terrace, 364




                                               - 10 ­
No. 1-17-0236

Ill. App. 3d at 514 (the judiciary’s authority to preempt home rule powers is severely limited by

the home rule provisions of the Illinois Constitution).

¶ 28   Plaintiff contends the result of the referendum is to prevent him from ever running for

mayor of Calumet City, as he has already served more than the requisite four consecutive four-

year terms as alderman, and that such a result was never intended by article VII, section 6(f). In

effect, plaintiff is arguing that he has an absolute right to run for mayor at least once, and that

any abridgement of that right is unconstitutional. We disagree. The right to run for a statutorily

created office is not absolute (People v. Hofer, 363 Ill. App. 3d 719, 722 (2006); Coles v. Ryan,

91 Ill. App. 3d 382, 385 (1980)) and is subject to article VII, section 6(f), which, as discussed,

allows the home rule municipality to “chang[e] the eligibility requirements for those candidates

running [for office]” by limiting an officerholder’s term via a referendum approved by the

voters. Johnson, 2016 IL 121563, ¶ 19. For the reasons discussed earlier, the referendum here

approved by the voters comported with article VII, section 6(f), by changing the eligibility

requirements for those candidates running for mayor of Calumet City and providing that such

mayoral candidates may not have previously served four or more consecutive four-year terms as

either mayor or alderman. As an alderman who had served five consecutive four-year terms,

plaintiff did not meet the eligibility requirement to run for mayor and therefore he was properly

removed from the February 2017 ballot. We find no constitutional violation.

¶ 29   Next, plaintiff contends he was denied substantive due process and equal protection by

the portion of the Calumet City referendum approved by the voters, which limited mayoral

candidates to those persons who had served fewer than four consecutive four-year terms as

alderman and thereby prevented him from running for mayor. Both parties agree that as there is

no fundamental right to run for office (Hofer, 363 Ill. App. 3d at 722; Coles, 91 Ill. App. 3d at


                                               - 11 ­
No. 1-17-0236

385), the rational basis test applies. Under the rational basis test, the mayoral term limit

established by the referendum and approved by the voters will be upheld if the term limit bears a

rational relationship to a legitimate governmental interest (Walgreen Co. v. Illinois Liquor

Control Comm’n, 111 Ill. 2d 120, 124 (1986)). Under the rational basis test, the court may

hypothesize reasons for the term limit established by the referendum, and if there is any

conceivable basis for finding a rational relationship, the referendum will be upheld. See People

ex rel. Lumpkin v. Cassidy, 184 Ill. 2d 117, 124 (1998); Shachter v. City of Chicago, 2011 IL

App (1st) 103582, ¶ 99.

¶ 30    In finding that the mayoral term limit established by the Calumet City referendum passed

the rational basis test, the circuit court stated:

                “This court finds that the term limits are rationally related to the legitimate

        interest of providing more opportunity for people to hold government office by limiting

        ballot access to long-term office holders. The referendum is not arbitrary because it only

        prevents individuals who have served four [consecutive] terms as mayor or alderman

        from running for mayor. This court can take judicial notice of the Calumet City

        ordinances which provide that the city council of the City of Calumet City consists of the

        mayor and the aldermen. It is not irrational for the voters of Calumet City to limit the

        ability of long-standing aldermen and mayors to run for the office of mayor while not

        limiting the ability of other elected officials, such as city clerk and city treasurer, who are

        not members of the city council.”

¶ 31    We agree with the circuit court that there is a legitimate governmental interest in

encouraging candidates for mayor who are not long-standing members of the city council and

who may have new, different ideas for running the government. The term limit established by the


                                                     - 12 ­
No. 1-17-0236

referendum, limiting mayoral candidates to persons who have served fewer than four consecutive

terms as mayor or as alderman, will provide more opportunities for such new candidates to run.

Accordingly, the mayoral term limit established by the referendum passed the rational basis test.

¶ 32   Plaintiff argues, though, that there were better ways of accomplishing the governmental

interest, such as by imposing mayoral term limits against all long-serving governmental officers,

not just city council members, and/or also by imposing mayoral term limits against longtime

aldermen whose prior terms of service were not consecutive.

¶ 33   However, the mayoral term limit approved by the Calumet City voters need not be the

best means of accomplishing the governmental objective; as long as it is rationally related to a

legitimate governmental interest, it will be upheld. Cassidy, 184 Ill. 2d at 124; Shachter, 2011 IL

App (1st) 103582, ¶ 99. As discussed, the mayoral term limit bears a rational relationship to the

legitimate governmental interest of encouraging residents, other than long-term politicians in the

city council, to run for mayor. Accordingly, we find no substantive due process or equal

protection violations.

¶ 34   Next, plaintiff contends the Calumet City referendum violates the free and equal clause of

the Illinois Constitution.

¶ 35   The free and equal clause provides: “All elections shall be free and equal.” Ill. Const.

1970, art. III, § 3. The court in Clark v. Illinois State Board of Elections, 2014 IL App (1st)

141937, explained the clause in the context of another term limit ballot initiative:

                “The free and equal clause guarantees the right to vote in Illinois and reflects a

       broad public policy to expand the opportunity to vote. [Citation.] Under the clause, every

       qualified voter has a right to vote and all votes must have equal influence. [Citation.]




                                               - 13 ­
No. 1-17-0236

       Further, the free and equal clause gives constitutional priority to the state’s public policy

       of encouraging the full and effective participation of the entire electorate. [Citation.]

                The free and equal clause is violated when separate and unrelated questions are

       combined in a single proposition on a ballot. [Citation.] It has been said that such

       combining of separate and unrelated questions prevents a voter from giving a free and

       equal expression of preference as to each proposition. [Citations.] In the context of a

       ballot initiative, our supreme court has stated that separate questions may be combined in

       a single proposition as long as they are reasonably related to a common objective in a

       workable manner. [Citation.] An additional consideration is whether the questions are

       compatibly interrelated to provide a consistent and workable whole in the sense that

       reasonable voters can support the entire proposition.” Id. ¶¶ 27-28.

¶ 36   Plaintiff argues that the Calumet City referendum violates the free and equal clause by

improperly combining two separate questions that are not reasonably related to a common

objective in a workable manner. Specifically, the voters were asked to decide: (1) whether

mayoral candidates should be limited to persons who have served fewer than four consecutive

four-year terms as mayor; and (2) whether mayoral candidates should be limited to persons who

have served fewer than four consecutive four-year terms as alderman. Plaintiff contends that

because it is possible for voters to want to vote “yes” to the first question but “no” to the second

question, the questions should have been submitted as separate resolutions.

¶ 37   In finding no violation of the free and equal clause, the circuit court stated:

       “[T]he two questions presented in the referendum are clearly related to a common

       objective: establishing a term limit for the office of mayor. Whether reasonable people

       might prefer to vote ‘Yes’ for one portion of the referendum and ‘No’ for another portion


                                               - 14 ­
No. 1-17-0236

       is not the test for whether there is a violation of the free and equal clause. Since the

       questions are reasonably related in a workable manner, there is no violation of the free

       and equal clause.”

¶ 38   We agree with the circuit court. As discussed, Calumet City had a legitimate interest in

providing a term limit for the office of mayor so as to encourage persons who were not long-

serving politicians in the city council to run for that office. The two questions presented in the

referendum reasonably related to the common objective of providing such a term limit, and

reasonable voters could (and did) support the entire proposition; as such, the referendum did not

run afoul of the free and equal clause.

¶ 39   Next, plaintiff contends the Calumet City referendum is vague, ambiguous, and not self-

executing because it is unclear as to whether a person’s service as mayor or alderman prior to the

referendum is to be considered in determining if that person has served four or more consecutive

four-year terms in one or more of those positions. The Illinois Supreme Court has determined

that any referendum initiated under article VII, section 6(f) must be able to stand on its own

terms and may not be vague and ambiguous in regards to the information needed for its

implementation and enforcement. Leck v. Michaelson, 111 Ill. 2d 523, 530-31 (1986).

¶ 40   There is no unconstitutional ambiguity here. The first clause of the Calumet City

referendum presents voters with the question of whether the office of mayor of Calumet City on

or after April 4, 2017, should be subject to new term limit requirements. The second clause

defines those term limit requirements, limiting mayoral candidates to those persons who have

served fewer than four consecutive four-year terms as mayor or as alderman. We conclude that

the meaning of the referendum is sufficiently clear: a person’s service as mayor or as alderman

prior to the referendum is to be considered in determining if he has served four or more


                                              - 15 ­
No. 1-17-0236

consecutive four-year terms in one or more of those positions. See also Johnson, 2016 IL

121563, ¶ 17 (holding that a similarly worded referendum was not vague or ambiguous).

¶ 41   In his reply brief, plaintiff argues that we should find the referendum’s term limit

ambiguous and void for preventing aldermen who had served four or more consecutive four-year

terms from running for mayor. Plaintiff is essentially rearguing his claim that only a so-called

“true” term limit, whereby a person may be prevented from holding an office when he has

previously served terms in that same office, is constitutionally allowable. As discussed earlier in

this opinion, though, article VII, section 6(f) contains no such distinctions between so-called

“true” and “false” term limits, and instead allows the voters in the home rule municipality to

decide for themselves, via a referendum, how to best limit an officeholder’s term. We find no

ambiguity in the Calumet City referendum that allowed voters to decide whether to limit mayoral

candidates to those persons who had served fewer than four consecutive four-year terms as either

mayor or as alderman.

¶ 42   Finally, plaintiff contends that the ex post facto clause of the Illinois Constitution (Ill.

Const. 1970, art. I, § 16) is violated by the portion of the Calumet City referendum preventing

him from running for mayor based on his prior five consecutive four-year terms as alderman.

Generally, the constitutional prohibition against ex post facto laws concerns only criminal

matters and has no application to civil law. Toia v. People, 333 Ill. App. 3d 523, 528 (2002).

Even applying the ex post facto clause here, we note that a law is ex post facto only when it is

improperly retroactively applied (People v. Scalise, 2017 IL App (3d) 150299, ¶ 8). Here, the

Calumet City referendum passed in November 2016 only provided term limits for candidates in

future elections (starting in April 2017), and thus had no retroactive impact. See Johnson, 2016

IL 121563, ¶ 19 (holding that a referendum altering the eligibility requirements for candidates in


                                              - 16 ­
No. 1-17-0236

future elections by providing for a term limit has no retroactive impact). Accordingly, plaintiff’s


ex post facto claim fails.


¶ 43    For the foregoing reasons, we affirm the circuit court. 


¶ 44    Affirmed.





                                               - 17 ­